Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of Claims

	Claims 1-25 are pending.  Response to election of species requirement filed 09/16/2021 is acknowledged.  Applicant elected, without traverse, for
search purposes, species of claim 4 from group (A), and species of claim 12 from group (B.  Claims 9-11 and 13 are withdrawn as not readable on the elected species, there being no allowable generic claim.  

	Claims 1-8,12,14-25 are under consideration. 



Information Disclosure Statement


Applicants’ Information Disclosure Statements filed  07/15/2021, 09/25/2020, and 10/31/2019, have been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.


Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a process, i.e. to one of statutory categories of invention.  


Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include comparing binding measurements and database data,   determining probability values, normalizing probability data, etc. 
The steps are able to be performed in the mind, but for the recitation of the computer. Other than reciting “by a computer”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “ computer” does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.

 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  


Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] 

In the instant case, the additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claims do not integrate the abstract idea into a practical application.

Further, assaying protein mixture by, e.g., binding measurements, to receive empirical measurements is a pre-solution activity directed to obtaining information being analyzed.

Step 2B


Next, the claims as a whole are analyzed to determine if there are additional limitations recited in the claims such that the claim amounts to significantly more than an abstract idea. The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   

Further, assaying protein mixture by, e.g., performing measurements such as affinity binding measurements, is  well-understood, routine and conventional activities used in analytical methods that an artisan would have relied upon to achieve the goals of the invention.  Thus, such additional limitation is insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” and is drawn to 


102 
Claim Rejections - 35 USC § 102.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,12  are rejected under 35 U.S.C. 102(a)(2) as being  anticipated  by Ravi et al (US 2003/0054408)


Ravi teaches a computer-implemented method for identifying at least one candidate protein, the method comprising:

the peptide fragments on the array; and comparing the binding pattern of the peptide fragments to a reference set"; para [0176]-"The methods and systems can be implemented in one or more computer programs, where a computer program can be understood to include a group of processor executable instructions."); 
(b) comparing, by said computer, binding measurements against a database comprising a plurality of protein sequences, each protein sequence corresponding to a candidate protein among said plurality of candidate proteins (para (0010]-"Also disclosed is a method for identifying at least one protein in a protein catalog, the method including determining epitopes in the protein catalog based on cleaving the protein catalog proteins with at least one proteolytic agent, using a randomized greedy algorithm to identify a solution set of the determined epitopes that can distinguish the protein catalog proteins, obtaining a signature from the chip based on at least one protein in the protein catalog, and, associating the signature with the at least one protein. In some embodiments, the method further includes identifying a signature for the at

 (c) for each of one or more candidate proteins in said plurality of candidate proteins, iteratively generating, by said computer, a probability that said each of one or more candidate proteins is present in said sample based on said comparison of said binding measurements against said database comprising a plurality of protein sequences that each correspond to a candidate protein among said plurality of candidate proteins (para [0130]-"A statistical scoring model can be constructed to develop a scoring scheme to compare a hypothesis that a protein from a given catalog was bound to the protein chip, with an alternative null hypothesis that the output of the protein chip was random noise .. ln one embodiment, the score can be a significance score, and in some embodiments, the higher the significance score, the lower the probability that the binding pattern was generated by random noise"). Ravi further discloses wherein said sample comprises a biological sample, wherein said biological sample is obtained from a subject (para [0037]-"As used herein, the term "protein mixture" refers to a composition of proteins wherein the identity of all, or substantially all, of the proteins in the composition are known. In certain embodiments, the protein mixture may comprise all of the proteins in a given organism, proteome, organ, tissue, cell, organelle, or sub-cellular localization ... ln otherembodiments, the protein mixture may be derived from a transgenic or knockout organism, an organism with a particular disease state ... ").



Regarding claim 3, Ravi discloses the method of claim 1, further comprising generating, for said each of one or more candidate proteins, a confidence level that said candidate protein matches one of said unknown proteins in said sample (para [0130]-"A statistical scoring model can be constructed to develop a scoring scheme to compare a hypothesis that a protein from a given catalog was bound to the protein chip, with an alternative null hypothesis that the output of the protein chip was random noise ... ln one embodiment, the score can be a significance score, and in some embodiments, the higher the significance score, the lower the probability that the binding pattern was
generated by random noise").

 Ravi further discloses wherein each of said probabilities is normalized to a length of said candidate protein (para (0131]-"lnitially, a mathematical model can be developed and several probability distribution functions can be computed ... A significance score can consider the different sizes of proteins and different number of potential binding sites").

103


Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 4-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ravi et al (US 2003/0054408) and further in view of Huntley et al. (PNAS, 2016, vol. 113 , no. 21, 5841–5846) and Ohmura et al. (Anal. Chem. 2001, 73, 3392-3399).

Ravi et al. do not teach taking into account detector error rate associated with binding measurements. According to specification, paragraph [115], the detector error rate may comprise one or more of: physical detector error rate, off-target binding rate, or 
Huntley et al. (PNAS, 2016, vol. 113 , no. 21, 5841–5846) teach that all systems that rely on interaction specificity operate under the constraint that increasing the number of distinct components inevitably increases off-target binding.  Therefore, analysis of specific binding must avoid off-target binding. Abstract, p. 5841.
Similarly,  Ohmura et al. (Anal. Chem. 2001, 73, 3392-3399) teach that probability of identification of specific antibody binding in antibody-based assay must account for  the error reflecting percent capture inherent to a method. P. 3399.

Therefore, inasmuch as the results of binding measurements might be negatively effected by various unspecific detector errors, it would be prima facie  obvious to one skilled in the art at the time the invention was made to be motivated to account for the detector error rates in estimating of protein presence based on the binding measurements.

Claims 1-8,12,14-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ravi et al (US 2003/0054408) alone or in combination with Huntley et al. (PNAS, 2016, vol. 113 , no. 21, 5841–5846) and Ohmura et al. (Anal. Chem. 2001, 73, 3392-3399).

The references are applied for the same reasons as applied to claims 1,4 above. With regard to claims 2-8,14-25, if there are any differences between Applicant’s claimed per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.


Double Patentg

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.aov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.qov/patents/process/file/efs/quidance/eTD-info-l.isp.

Claims 1-8,12,14-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-29 of co-pending Application No. 17/221405 or claims 1,4, 8,16-19,22-34 of co-pending Application No. 16/534174 . Although the conflicting claims are not identical, they are per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion.
	No claims are allowed

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb